UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. PROTECTUS MEDICAL DEVICES, INC. (Exact name of registrant as specified in its Charter) Delaware 000-53100 98-0541881 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 110 First Avenue NE, Suite #1006 Minneapolis, MN55413 (Address of Principal Executive Offices) 612-379-3975 (Registrant's Telephone number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and "smallerreporting company"in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the number of shares outstanding of each of the issuer’s classes of common equity, as ofNovember 19, 2010:48,386,731 shares of Common Stock. PROTECTUS MEDICAL DEVICES, INC. FORM 10-Q September 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II OTHER INFORMATION Item 1 Legal Proceedings 34 Item 1A Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Removed and Reserved 34 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURE Item 1. Financial Information PROTECTUS MEDICAL DEVICES, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 AND FROM SEPTEMBER 21, 1999 (INCEPTION) TO SEPTEMBER 30, 2010 (UNAUDITED) Page(s) Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 (Audited) 2 Condensed Consolidated Statements of Operations For theThree and Nine Months Ended September 30, 2010 and 2009, and from September 21, 1999 (inception) to September 30, 2010 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2010 and 2009, and from September 21, 1999 (inception) to September 30, 2010 (Unaudited) 4 Notes to the Condensed Consolidated Financial Statements 5-28 1 Protectus Medical Devices, Inc. and Subsidiary (A development stage company) Condensed Consolidated Balance Sheets September 30, 2010 December 31, 2009 (Unaudited) (Audited) Assets Current Assets: Cash $ $ Prepaid Expenses - Total Current Assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Notes payable - net of discounts Notes payable - related party Accrued interest payable Derivative liabilities Total Current Liabilities Long Term Liabilities: Convertible notes payable - net of discount Total Long Term Liabilities: Total Liabilities Common stock, $0.0001 par value, 150,000,000 shares authorized, 48,386,731 and 45,887,936 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to the condensed consolidated financial statements 2 Protectus Medical Devices, Inc. and Subsidiary (A development stage company) Consolidated Statements of Operations (Unaudited) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September 21, 1999 (inception) to September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 September 30, 2010 (Restated) (Restated) Operating expenses Research and development $
